Title: To George Washington from James Lloyd, 21 June 1798
From: Lloyd, James
To: Washington, George



Sir,
Philada 21 June. 1798

I have now the honor to forward to you the letter of Talleyrand to our Envoys with their answer.
Mr Marshall arrived here on tuesday evening and was received in a manner highly pleasing to him & all the true friends of America. The information we have received from him is, that a great majority of the French nation wish for the reestablishment of monarchy but that they are disavowd and controuled by the ancienes—that the directory has succeeded in preventing the election of the Royalists into their Councils but that a majority of the new deputies are Jacobins who will not be permitted, he thinks to take their seats—that the ancienes—together with the hatred of the Royalists & Jacobins to each other, which induces each of those parties to prefer the present disposition to seeing the Government in the hands of the other will probably tend to prevent for a considerable length of time a new order of things in France. The general opinion was that the invasion of England would not be attempted. I have the honor to be, with respect & regard unbounded, Sir, Your most obedt & hume Sert

James Lloyd

